In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00135-CV




   IN THE INTEREST OF A.W. AND J.W., CHILDREN




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 633-12




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
          Daisy Mae Thomas has appealed from an order that named the mother of two children as

their sole managing conservator and removed Thomas from that position. There is no finding of

indigence. The court reporter sent two certified letters to Thomas concerning the preparation of

the reporter’s record. One was delivered, one was returned, and Thomas has not responded. On

January 24, 2014, this Court sent a letter to Thomas reminding her that she had not paid the filing

fee and warning her that if her payment for that fee was not received within ten days, the appeal

would be subject to dismissal pursuant to Rule 42.3(c). See TEX. R. APP. P 42.3(c). We also

reminded her that the reporter’s record was at that time past due and that she needed to make

arrangements with the court reporter to have the record prepared and filed. Thomas has not

responded in any fashion.

          Pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure, we dismiss the

appeal.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:         March 4, 2014
Date Decided:           March 5, 2014




                                                2